Bigelow, J.
The authority to keep a record carries with it a right to amend it according to the truth. Otherwise the rule which rigidly excludes all evidence to contradict or control a record, when it is offered in proof or is relied on in support of ulterior proceedings, would often work very gross injustice. The mere omission or misprision of a clerk cannot be permitted to deprive a party of his rights, if the means of supplying the defect or correcting the mistake are within the reach of the tribunal whose proceedings are erroneously or defectively recorded. Parol evidence in such cases is not offered to controvert the record, but to show how it should be made up. When completed, it is conclusive; but until it is fully and finally made up, it is always open to amendment by the court the doings of which it purports to record. Fay v. Wenzell, 8 Cush. 315, & cases cited. With the addition of the amendment ordered by the judge of insolvency, the right of the petitioners to their appeal is clear. Case to stand for hearing.